Citation Nr: 0507123	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  02-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to February 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

In December 2004, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's August 2003 
decision remanded the appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The November 2004 joint motion to remand requested the Court 
to order additional development pursuant to VA's duty to 
assist.  In December 2004, the Court ordered the Board to 
comply with the November 2004 joint motion to remand.  

The AOJ must comply with the motion.  The AOJ is to request 
the veteran's unit records from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  The motion 
noted that the veteran's unit records may contain information 
which could verify the veteran's in-service duties and 
location in Thailand and his claimed exposure to cargo planes 
transporting dead bodies.  The AOJ must also request the 
veteran's Social Security Administration records.  The motion 
notes that on VA examination in 1989, the veteran reported 
that he had been receiving Social Security benefits at that 
time.  The AOJ must also obtain a contemporaneous and 
thorough VA examination.  The motion states that the record 
does not contain a contemporaneous and thorough examination 
which fully accounts for all prior medical evidence.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The AOJ should comply with the joint 
motion for remand.

2.  The AOJ should request the veteran's 
unit records from the USASCRUR.

3.  The AOJ should request the veteran's  
Social Security Administration records.

4.  The AOJ must obtain a 
contemporaneous and thorough VA 
examination.  The examiner should render 
an opinion with reasons as to whether 
the veteran has PTSD and as to whether 
it is related to service.  If the 
examiner opines that the veteran has 
PTSD which is due to an in-service 
stressor, the in-service stressor which 
it is due to, must be identified, as 
being causative, by the examiner.  The 
claims folder should be made available 
to the examiner.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  If 
the veteran has or can obtain evidence, that evidence must be 
submitted by him.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




